

116 S261 IS: North American Wetlands Conservation Extension Act
U.S. Senate
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 261IN THE SENATE OF THE UNITED STATESJanuary 29, 2019Mr. Heinrich (for himself, Mr. Kennedy, Mr. Cassidy, Mr. Carper, Mr. Crapo, Mr. Jones, Ms. Collins, Mr. Udall, Mr. Wicker, Ms. Murkowski, Mr. Coons, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo extend the authorization of appropriations for allocation to carry out approved wetlands
			 conservation projects under the North American Wetlands Conservation Act
			 through fiscal year 2024, and for other purposes.
	
 1.Short titleThis Act may be cited as the North American Wetlands Conservation Extension Act. 2.Authorization of appropriationsSection 7(c) of the North American Wetlands Conservation Act (16 U.S.C. 4406(c)) is amended by striking not to exceed— and all that follows through paragraph (5) and inserting not to exceed $60,000,000 for each of fiscal years 2020 through 2024..